 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                            EASTERN DISTRICT OF CALIFORNIA
     SHOA ESHRAGHI,
10                                                      Case No. 1:15-cv-00874-EPG
                            Plaintiff,
11
                                                        ORDER RE: RESPONSE TO ORDER TO
     v.
12                                                      SHOW CAUSE FOR FAILURE TO
                                                        COMPLY WITH COURT ORDER AND
13                                                      GRANTING EXTENSION OF TIME
     COMMISSIONER OF SOCIAL SECURITY,
14                                                      (ECF Nos. 31, 33.)
                            Defendant.
15

16

17         On February 20, 2019, the Court issued an order to show cause (ECF No. 31), requiring

18   Defendant, Commissioner of Social Security, to show cause why sanctions should not be

19   issued for Defendant’s failure to comply with the Court’s February 1, 2019, order requiring

20   Defendant to file, within fourteen days, a statement of past-due benefits awarded to Plaintiff

21   (ECF No. 30). Defendant has filed a response, apologizing for the failure to timely file the

22   statement of past-due benefits or request an extension of time (ECF No. 32). Defendant also

23   explains that additional time is needed to file a statement of past-due benefits and requests an

24   additional twenty-one days to obtain and file the required information regarding the past-due

25   benefits awarded to Plaintiff (ECF Nos. 32, 33).

26         In light of this explanation, the Court will discharge the order to show cause and finds good

27   cause for and will grant the requested extension of time.

28   \\\


                                                    1
 1          IT IS ORDERED that the order to show cause (ECF No. 31) is DISCHARGED, and

 2    Defendant is granted an extension of time, to March 22, 2019, to file a statement of past-due

 3    benefits.

 4
     IT IS SO ORDERED.
 5

 6     Dated:     February 26, 2019                        /s/
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
